ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 08/08/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Timothy M. Bryan on August 15, 2022.
Instructions to amend the application were as follows:
In Amendment to specification dated 08/08/2022, para. [0024] on last page is being amended as follows:
Para. [0024] “FIG. 8 shows that there is a cyclic variability to the instantaneous heart rate. The period of this variability happens to be the respiration rate--as the user inhales, their heart rate increases, and as they exhale, their heart rate decreases. Applying another peak detection step, or other frequency analysis such as a fast Fourier transform (FFT) or fitting a sine funciton to the curve, to the instantaneous heart rate or to its gradient reveals the respiration rate.” needs to be amended to -- FIG. 8 shows that there is a cyclic variability to the instantaneous heart rate. The period of this variability happens to be the respiration rate--as the user inhales, their heart rate increases, and as they exhale, their heart rate decreases. Applying another peak detection step, or other frequency analysis such as a fast Fourier transform (FFT) or fitting a sine [[funciton]] function to the curve, to the instantaneous heart rate or to its gradient reveals the respiration rate.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a method of adjusting earphone sounds …the method comprising: providing output audio signals to a loudspeaker … acoustically coupled to the user's ear canal by an ear tip … acoustically closing the entrance to the user's ear canal; receiving input audio signals from a microphone in the housing and also acoustically coupled to the user's ear canal by the ear tip; and in a processor extracting a rate of respiration from the input audio signals; adjusting the output audio signals based on the extracted rate of respiration; and providing the adjusted output audio signals to the loudspeaker, wherein: the step of providing the output audio signals to the loudspeaker comprises providing signals which represent sounds across a first frequency band, the audio signals including a notch in which the sounds lack energy within a second frequency band narrower than the first frequency band; and the processor is configured to extract the rate of respiration by applying a band-pass filter to the input audio signals to limit the input audio signals to a third frequency band contained within the second frequency band; and demodulating the filtered input audio signals to compute the rate of respiration corresponding to energy in the input audio signals in the third frequency band including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 1. 
Prior art of record US 20100125218 A1 to Haartsen; Jacobus Cornelis et al. discloses   an apparatus comprising a speaker suitable to be applied at a user's ear and enabled to be supplied with an audio signal for rendering; a microphone arranged in vicinity of the speaker to acquire a sound signal from sounds present in the ear of the user; and a signal processor, wherein the signal processor is arranged to subtract the audio signal from the sound signal to provide a physiological sound signal, and the signal processor is further arranged to detect a physiological measurement from the physiological sound signal. 
Prior art of record US 20160151603 A1 to Shouldice et al. discloses a processing system that includes methods to promote sleep. The system includes a monitor such as a non-contact motion sensor from which sleep information may be determined. User sleep information, such as sleep stages, hypnograms, sleep scores, mind recharge scores and body scores, are recorded, evaluated and/or displayed for a user. The system further monitors ambient and/or environmental conditions corresponding to sleep sessions. Sleep advice is then generated based on the sleep information, user queries and/or environmental conditions from one or more sleep sessions. Communicated sleep advice may include content to promote good sleep habits and/or detect risky sleep conditions.
Prior art of record US 20080146890 A1 to LeBoeuf; Steven Francis et al. discloses a wearable apparatus for monitoring various physiological and environmental factors. Real-time, noninvasive health and environmental monitors include a plurality of compact sensors integrated within small, low-profile devices, such as earpiece modules. Physiological and environmental data is collected and wirelessly transmitted into a wireless network, where the data is stored and/or processed.
US 20170258329 A1 to Marsh; Leon for disclosing portable wearable physiological monitor capable of measuring a core body temperature and other vital signs of a user that is arranged to be retained within the ear canal of the ear, in order to prevent the wearable device from inadvertently removing itself from the ear with the structure and enabling retention of biometric monitoring device within the ear canal of the user.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent method claim 1 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-4 which depend upon independent base claim 1, dependent claims 2-4 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 16, 2022